DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Application
Applicant’s preliminary claim amendments filed on 7/13/2021 have been received. 
Claims 13-20 are pending. Claims 1-12 are canceled. Claims 13-20 are rejected. 

Information Disclosure Statement
The information disclosure statement filed 2/17/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the document lacks a  column that provides a space, next to each document to be considered, for the examiner’s initials. 
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Non-Compliant Preliminary Amendment
Per 37 CFR 1.121, all claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. 
Per 37 CFR 1.121(c), the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended”.
Applicant filed a set of claims and “new” claims on 7/2/2020. Applicant filed “new” claims on 7/13/2021. The 7/13/2021 claims are a copy of the 7/2/2020 claims. 
As such, the 7/13/2021 claims have incorrect status identifiers because the claims were not “new”. 
In the interest of compact prosecution, the 7/13/2021 claims are examined on their merits.

Domestic Benefit
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/383183, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The present application contains pending claim numbers 13-20. Present claim numbers 13-20 are renumbered versions of claims 11, 19, 20, 22, and 25-28 of parent application number 14/383183 (claims filed on 12/13/2019). 
Table: Claim numbers from Application No. 14/383183 and the present application. 

Application 14/383183 claims filed on 12/13/2019
Application 16/920272 claims filed on 7/2/2020 and 7/13/2021
11
13
19
14
20
15
22
16
25
17
26
18
27
19
28
20


As discussed in the non-final rejection of Application 14/383183 (mailed on 1/02/2020), claims 26, 27 and 28 (see 14/383183, claims filed on 12/13/2019) failed to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
14/383183 amended claim 26 filed on 12/13/2019; present claim 18
Amended claim 26 recites “providing a dietary fibre material extracted from whole sugar”. 
The specification discloses a process of extracting dietary fibre material from whole (p. 10, ln. 27) sugar cane (p. 5, ln. 27-28). 
The word “sugar” is a generic name for sweet-tasting, soluble carbohydrates. Sugar is not dietary fiber. Sugar does not comprise dietary fiber. 
The specification does not disclose providing a dietary fibre material extracted from whole sugar (i.e., providing dietary fibre material extracted from whole sucrose). 
Since the concept of extracting dietary fibre material from whole sugar is not supported in the 14/383183 specification, the limitation is does not meet the conditions for receiving the benefit of the earlier filing date. 
14/383183 amended claim 26 filed on 12/13/2019; present claim 18
Amended claim 26 recites “processing said dietary fibre material including” steps (a) through (e). 
The specification does not disclose “processing said dietary fibre material” via steps (a) through (e).
Instead, the specification discloses the dietary fibre material is extracted from whole sugar cane by a process including steps (a) through (e). 
Since the concept of processing dietary fibre material through the recited steps is not supported in the 14/383183 specification, the limitation is does not meet the conditions for receiving the benefit of the earlier filing date.
14/383183 new claims 27 and 28 filed on 12/13/2019; present claims 19 and 20
New claims 27 and 28 recite “said feeding step further includes feeding at least 4g of said processed dietary fibre material to the individual for at least 120 days resulting in reduction of average blood glucose levels after said 120 days of at least 10% as blood glucose is measured at a breakfast meal” (emphasis added).  
The specification discloses feeding 4g (p. 15, ln. 13) of processed dietary fibre material with the breakfast meal (p. 15, ln. 13-14) to the individual for 120 days (p. 15, ln. 17) resulted in reduction of average blood glucose levels after said 120 days of 10% as blood glucose is measured at a breakfast meal (p. 15, ln. 13). 
The “at least” phrases modifying the 4 grams, the 120 days, and the 10% are not supported in the original specification. The “at least” phrases extend the breadth of the claims beyond the information disclosed at the time of invention. For example, “at least 10%” reduction includes 15% reduction, 50% reduction, and 100% reduction. However, the specification only discloses a 10% reduction. As such, the specification does not support the newly added “at least 10%” reduction of blood glucose. The same reasoning applies to the phrases “at least 4 g” and “at least 120 days”. 
Since the “at least” phrases modifying the 4 grams, the 120 days, and the 10% are not supported in the 14/383183 specification, the limitations do not meet the conditions for receiving the benefit of the earlier filing date.
Summary
Since parent application number 14/383183 fails to support the subject matter recited in present claims 26-28, claims 26-28 are not entitled to the benefit of the filing date of application number 14/383183. As such, the effective filing date of claims 26-28 is the filing date of the present application, i.e., 7/02/2020. 

Continuation-in-Part
Applicant is required to delete the benefit claim or change the relationship (continuation) to continuation-in-part because this application contains subject matter not disclosed in the prior-filed application (application number 14/383183). 
Applicant states that this application is a continuation or divisional application of prior-filed application number 14/383183 (ADS filed 7/2/2020). A continuation or divisional application cannot include new matter. For more detailed explanation see the discussions in the Domestic Benefit section of this office action.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Applicant filed a copy of the 14/383183 specification for the present specification.
As discussed in the Domestic Benefit section of this office action, the written description portion of the parent application number 14/383183 fails to support the subject matter recited in present claims 26-28.
Correction of the following is required: 
The specification must be amended to recite the steps of claims 18-20.

Claim Objections
Claim 16 is objected to because there should not be underlines prior to the “psi” in the phrase “range of 100 psi to 140 psi”. Proper correction is required. 
Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 13-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13, 17, and 18 are indefinite because the meaning of the relative terms therein are not clear. The words “rapid” and “low” in the phrase "rapid, low-heat drying process" (claim 13, In. 8-9; claim 17, ln. 7; claim 18, ln. 6; ) are relative terms that render the claims indefinite. The phrase "rapid, low-heat drying process" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. With respect to the drying, the specification simply discloses the drying is done under a rapid, low-heat drying process (p. 3, In. 27; p. 10, In. 28). The specification does not disclose any time or heat value or conditions to determine the scope of rapid, low-heat versus some other type of time/temperature conditions of drying. Based on the information provided in the claims and specification, the scope of the claims is not clear.
Claims 13 and 17 are indefinite because it is not clear how the recited manipulative steps result in the preamble’s purpose for performing the steps. Claims 13 and 17 recite a “method of treating an individual's inability to regulate blood glucose levels”. The claims then recite feeding the individual a food product that incorporates dietary fibre material. The claims recite steps for making a dietary fibre material. The claim fails to establish steps that actually: 1) treat an individual's inability to regulate blood glucose levels, 2) obtain a treated individual, and/or 3) obtain an individual who no longer has an inability to regulate blood glucose levels. As such, it is not clear how the recited steps achieve the preambles’ goal/purpose of “treating an individual's inability to regulate blood glucose levels”. 
Claim 13 recites the limitation “feeding to said individual a food product incorporating dietary fibre material” in line 3. The claim does not establish the present of a “dietary fibre material”. There is insufficient antecedent basis for the limitation in the claim.
Claim 17 recites the limitation “feeding to said individual a food product incorporating dietary fibre material” in line 3. The claim does not establish the present of a “dietary fibre material”. There is insufficient antecedent basis for the limitation in the claim.
Claims 13 and 17 are indefinite because the meaning of the phrase “food product incorporating dietary fibre material extracted from whole sugar cane wherein a whole sugar cane fibre is prepared by a process including” steps (a) through (d) is not clear. None of steps (a) through (d) recite the production/producing/obtaining a dietary fibre material. It is not clear whether the “food product incorporating dietary fibre material extracted from whole sugar cane” is the “whole sugar cane fibre is prepared by a process including” steps (a) through (d); whether the “dietary fibre material extracted from whole sugar cane” is the “whole sugar cane fibre is prepared by a process including” steps (a) through (d); or whether the whether the “dietary fibre material extracted from whole sugar cane” is something other than the “whole sugar cane fibre is prepared by a process including” steps (a) through (d). 
Claims 13 and 17 are indefinite because it is not clear how the “dietary fibre material” and the “food product” are brought together. As discussed above, no process limitation produces “dietary fibre material”. No process limitation produces or provides a food product. The claims does not recite a step of “incorporating dietary fibre material” into a food product. As such, it is not clear how the “dietary fibre material” and the “food product” are brought together to be in a state of “a food product incorporating dietary fibre material”. 
Claim 18 is indefinite because it is not clear how the recited manipulative steps result in the preamble’s purpose for performing the steps. Claim 18 recites “A method of reducing the glycemic index (GI) of a food” (ln. 1). The claim then recites steps for making a dietary fibre material. The claim fails to establish food or a glycemic index. It is not clear how the steps of making a dietary fibre material achieve the goal of reducing glycemic index of a food. 
Claim 18 is indefinite because the meaning of the phrase “providing a dietary fibre material extracted from whole sugar” is not clear. The word “sugar” is a generic name for sweet-tasting, soluble carbohydrates. Sugar is not dietary fiber. Sugar does not comprise dietary fiber. 
Claim 18 is indefinite because the meaning of the phrases “providing a dietary fibre material extracted from whole sugar” and “processing said dietary fibre material including. . . (b) a whole sugar cane size reduction step”. It is not clear how the whole sugar of line 2 reformed itself into the plant called whole sugar cane. 
Claims 19 and 20 are indefinite because the meaning of the phrase “resulting in reduction of average blood glucose levels after said 120 days of at least 10% as blood glucose is measured at a breakfast meal” is not clear. It is not clear whether the claims require a step of measuring blood glucose at breakfast after 120 days of feeding at least 4g of said processed dietary fibre material to the individual for at least 120 days; or whether the claim requires the step of “feeding at least 4g of said processed dietary fibre material to the individual for at least 120 days” and the act of performing the step results in a property of “reducing of average blood glucose levels” by at least 10%.
Claims 19 and 20 are indefinite because the meaning of the phrase “said feeding step further includes feeding at least 4g of said processed dietary fibre material to the individual for at least 120 days” is not clear. Claims 19 and 20 depend from claims 13 and 17, respectfully. Claims 13 and 17 recite “feeding to said individual a food product incorporating dietary fibre material”. It is not clear whether claims 19 and 20 require feeding said individual a food product incorporating at least 4 g of dietary fibre material or whether the claims require “feeding to said individual a food product incorporating dietary fibre material” and also “feeding at least 4g of said processed dietary fibre material” wherein the at least 4 g of said processed dietary fibre material is fed as something different than the “food product incorporating dietary fibre material”. In other words, it is not clear whether claims 19 and 20 require feeding an individual a food; OR whether claims 19 and 20 require feeding an individual both a food product incorporating dietary fibre material and also 4 g of processed dietary fibre material.
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ball, US 2015/0079224 A1. 
Regarding claim 19: Ball discloses a method of treating an individual's inability to regulate blood glucose levels (method of treatment of the effects of diabetes in an individual, para 0021). Ball discloses feeding to said individual a food product incorporating dietary fibre material extracted from whole sugar cane (para 0021). Ball discloses a whole sugar cane fibre is prepared by a process including: (a) a whole sugar cane (para 0062) reduction step (para 0025); (b) an aqueous extraction step to separate dietary fibre material from the sugar cane (para 0026), wherein the pH of the extraction liquid is held between 6.5 and 7.5 (neutral pH, para 0028; between 6.5 and 7.5, claims 3 and 13); (c) rapid, low-heat drying process (para 0013) so as to enhance the water retention properties of the food product (para 0013); and (d) wherein the aqueous extraction step is carried out at a temperature in the range of 25°C to 70°C (para 0019). Ball discloses feeding 4 g of said processed dietary fibre material to the individual (Subject commenced consumption of 4 g of sugarcane fibre, para 0076) for 120 days (At 120 days after the start of consumption, para 0077) resulting in reduction of average blood glucose levels after said 120 days of 10% as blood glucose is measured at a breakfast meal (para 0078). 
Regarding claim 20: Ball discloses a method of treating an individual's inability to regulate blood glucose levels (method of treatment of the effects of diabetes in an individual, para 0021). Ball discloses feeding to said individual a food product incorporating dietary fibre material extracted from whole sugar cane (para 0021). Ball discloses a whole sugar cane fibre is prepared by a process including: (a) a pressure heating step at a pressure in the range of 100 psi to 140 psi (claims 6 and 16); (b a whole sugar cane (para 0062) reduction step (para 0025); (c) an aqueous extraction step to separate dietary fibre material from the sugar cane (para 0026), wherein the pH of the extraction liquid is held between 6.5 and 7.5 (neutral pH, para 0028; between 6.5 and 7.5, claims 3 and 13); (d) rapid, low-heat drying process (para 0013) so as to enhance the water retention properties of the food product (para 0013); and (e) wherein the aqueous extraction step is carried out at a temperature in the range of 25°C to 70°C (para 0019). Ball discloses feeding 4 g of said processed dietary fibre material to the individual (Subject commenced consumption of 4 g of sugarcane fibre, para 0076) for 120 days (At 120 days after the start of consumption, para 0077) resulting in reduction of average blood glucose levels after said 120 days of 10% as blood glucose is measured at a breakfast meal (para 0078). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weekly Times Now, Sugar cane turned into healthy fibre (herein after “Weekly Times Now”); in view of Edwards, WO 2011/035381 A1; and optionally in view of Lundberg, US 2008/0193590 A1; as evidenced by Madri, US 2009/0305259 A1. 
Regarding claim 13: Weekly Times Now discloses a method of making an animal food product (cakes and bread, p. 1, para 10) to treat the effects of diabetic conditions (p. 1, para 5; p. 2, 2nd and 3rd para). Weekly Times Now discloses the fiber can be incorporated into bread and cakes (p. 1, para 10). Weekly Times Now discloses the fiber has enormous health benefits for people with diabetes (p. 1, para 5) and for suffers of diabetes (p. 2, 3rd para). Based upon the teaching of Weekly Times Now, it would have been obvious to one having ordinary skill in the art at the time of invention to feed the food product (cakes and bread) to a person that has diabetes as a matter of common sense. It would have been obvious to one having ordinary skill in the art at the time of invention to feed the food product (cakes and bread) to a person that has diabetes because it has enormous health benefits for people with diabetes (p. 1, para 5).
Preamble language
With respect to the phrase “treating an individual’s inability to regulate blood glucose levels” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the steps of the method are concerned. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02.  In the present case, Weekly Times Now discloses the fiber can be incorporated into bread and cakes (p. 1, para 10). Weekly Times Now discloses the fiber has enormous health benefits for people with diabetes (p. 1, para 5). As such, there is not a patentable distinction between the method suggested in Weekly Times Now and the present claims.	
With respect to the phrase “inability to regulate blood glucose levels”: As evidenced by Madri, US 2009/0305259 A1, the term "diabetes" is a metabolic disorder wherein the individual is unable to use endogenous insulin to regulate blood glucose levels effectively (para 0077). Therefore, the phrase is a statement of “diabetes” with different words.
Process of preparing sugar cane fibre (claim 13, ln. 5-11)
Weekly Times Now discloses extracting fibre from sugar cane (p. 1, 3rd and 4th para) and incorporating the fibre into a food product (cakes and bread, p. 1, para 10). Weekly Times Now discloses the fiber has enhanced water retention properties (p. 1, para 12). Weekly Times Now discloses a discussion from Gordon Edwards the managing director of KFSU (emphasis added, p. 1, 5th para). 
Weekly Times Now does not disclose how the sugar cane fiber is prepared. 
Edwards (Note: Gordon Edwards; applicant is KFSU) is drawn to a process of making a fibre product from sugar cane (abstract). Edwards discloses sugar cane bagasse (p. 15, ln. 3, Product: Sugar Cane Bagasse). Edwards discloses whole sugar cane (harvesting the sugarcane, p. 3, ln. 1; p. 3, ln. 13-19). Edwards discloses a sugar cane size reduction step (p. 3, ln. 2). Edwards discloses extracting dietary fiber material from sugar cane (p. 3, ln. 1-4). Edwards discloses subjecting a sugar cane material to a wet/aqueous (water, p. 10, ln. 25) diffusion process to separate sugars from a residual fiber material (extraction step, p. 3, ln. 3-4). Edwards discloses drying the fiber (p. 3, ln. 8). Edwards discloses the fiber can be in food products (p. 3, ln. 33). Edwards discloses the method according to the invention enables the fibrous material from sugar cane to be value added into a powder containing some soluble and insoluble fibre material and where the powder is essentially "neutral" and therefore is suitable for an enormous range of uses (p. 16, ln. 12-15). 
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute the undisclosed process for making the fiber, as taught in Weekly Times Now, with a process including steps of subjecting a sugar cane material to a wet diffusion process to separate sugars from a residual fiber material and subjecting the fiber to a rapid, low heat drying process, as taught in Edwards, to obtain a process of making dietary fiber from sugarcane comprising steps of subjecting a sugar cane material to a wet diffusion process to separate sugars from a residual fiber material and subjecting the fiber to a rapid, low heat drying process, as taught in Edwards, to obtain a process of making dietary fiber that is sugarcane bagasse comprising steps of subjecting a sugar cane material to a wet diffusion process to separate sugars from a residual fiber material and subjecting the fiber to a rapid, low heat drying process, as taught in Edwards, to obtain a process of making dietary fiber from sugarcane comprising steps of subjecting a sugar cane material to a wet diffusion process to separate sugars from a residual fiber material and subjecting the fiber to a rapid, low heat drying process. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of obtaining a dietary fiber/sugar cane bagasse. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. Furthermore, one having ordinary skill in the art at the time of invention would have been motivated to use the Edwards process because it enables the fibrous material from sugar cane to be value added into a powder containing some soluble and insoluble fibre material and where the powder is essentially "neutral" (p. 16, ln. 12-15).
Aqueous extraction step pH between 6.5 and 7.5 (claim 13, ln. 6-7) and Aqueous extraction step temperature (claim 13, ln. 10-11)
Edwards discloses the extraction liquid can be water (p. 4, ln. 21-22). Water has a pH of 7. Edwards discloses extraction temperature between 40-70°C (p. 18, ln. 3-8). 
Furthermore, Edwards discloses the extraction step is conducted under controlled pH conditions which improve the extraction of sugar (p. 5, ln. 3-4). Edwards discloses pH level of the extract may be varied to give differing physical properties of the finished product (p. 13, ln. 13-14). Edwards discloses acidic pH of 3.1 (p. 15, Extraction Solvent pH) and basic pH between about 9.5-9.7 (p. 14, Extraction Solvent pH). As such, Edwards discloses it is within the level of skill in the art at the time of invention to alter the pH from 3.1 to about 7 to about 9.7. Based on the teaching of the prior art the pH of the extraction liquid is deemed to be a result effective variable with regard to the physical properties of the finished product. It would have been obvious to one having ordinary skill in the art at the time of invention to change the pH to obtain the desired physical properties of the finished product because it has been held that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Rapid, low-heat drying process (claim 13, ln. 8-9)
With respect to the “rapid, low-heat drying process so as to enhance the water retention properties of the food product”: 
The limitation (rapid, low-heat drying) and the properties flowing therefrom (so as to enhance the water retention properties of the food product) is obvious in several different ways. 
First, Edwards is encompassed within the breadth of the claim language. The present claims and specification lack information with respect to the actual amount of time that is “rapid” or the actual temperature that is “low heat”. As such, Edwards’s disclosure of subjecting the residual fiber material to a drying process (p. 3, ln. 8) and drying heated air (p. 5, ln. 30; p. 8, ln. 31-33) is encompassed within the breadth of the claimed and disclosed “rapid” and “low-heat”.  
Second, it has been held that differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the present case, there is no evidence of criticality to distinguish the claimed time and temperature from the prior art. One having ordinary skill in the art at the time of invention would expect that the Edwards process produces a product having the claimed “functionality” for the following reasons. Both the specification and Edwards disclose the product has water retention properties (specification: p. 3, ln. 28-29; Edwards: p. 3, ln. 27). Both the specification and Edwards disclose the product has soluble and insoluble fibers (specification: p. 7, ln. 9-10; Edwards, p. 9, ln. 17-18). As such, whatever the undisclosed and unclaimed time and temperature that is present in the present invention is obvious based on the disclosure of Edwards. 
Third, Examiner notes that the present specification discloses “the method of preparation of the fibre material from sugar cane is broadly similar to that described in WIPO patent document no. WO2011/035381 by KFSU” (specification, p. 6, ln. 1-3). As such, the prior art disclosure of Edwards, WO 2011/035381 A1 renders the claimed invention obvious via its status as prior art and the admission that the present invention is “similar” to that disclosure.  In other words, one having ordinary skill in the art would expect that the Edwards process would result in the claimed properties because the claimed fibre is made via a similar process.  
With respect to the water retention properties (claim 13, ln. 8-9): Weekly Times Now discloses the fiber has enhanced water retention properties (p. 1, para 12). Edwards discloses enhanced water retention properties (control the water retention properties of the fibre product, p. 2, ln. 27-28). 
If Edwards fails to suggest the claimed “rapid, low heat drying”, then Edwards in combination with Lundberg renders the limitation obvious. 
Edwards discloses the drying step may be conducted using any convenient drying apparatus and it is preferred that the material moisture content is reduced to at least 20%, preferably less than 10% and most preferably about 4% (p. 5, ln. 26-29). Edwards discloses the drying apparatus may comprise a flash dryer (p. 5, ln. 30). 
Like the present specification, Edwards does not disclose an actual drying temperature. 
Lundberg is drawn to a process of making cellulose material (abstract). Lundberg discloses the product exhibits water retention properties (water holding capacity, para 0016). Lundberg discloses the product protects or promotes health (para 0017). Lundberg discloses drying by many different commercial methods (para 0065). Lundberg discloses drying of fiber material at room temperature or higher air temperatures (para 0067). Lundberg discloses the drying maintains the fiber material's functionalities (para 0067). Lundberg discloses nearly any drying temperature in the fluid bed or flash dryer can be used (para 0068). Lundberg discloses using temperatures of 400 F (para 0068). Lundberg discloses controlling dwell time in the dryer (para 0086). Lundberg discloses drying to a moisture content of less than 20, less than 10, less than 8, less than 5 or less than 3 (para 0086). 
It is the examiner’s position that any apparatus identified as a dryer and operated to dry a product is encompassed within the breadth of rapid as compared to drying something without a dryer or the addition heat/air.
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute the undisclosed drying temperature, as taught in Edwards, with a drying temperature of room temperature to higher temperatures such as 400°F, as taught in Lundberg, to obtain a process of making dietary fiber from sugarcane comprising steps of subjecting the fiber to a rapid, low heat drying process. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. Furthermore, one having ordinary skill in the art at the time of invention would have been motivated to use Lundberg’s drying because it retains the fiber material's functionalities (para 0067).
While the prior art does not expressly disclose the properties of low-heat drying (so as to enhance the water retention properties of the food product), one having ordinary skill in the art at the time of invention would expect the properties to be present because Lundberg discloses the claimed “rapid, low-heat drying”. 
Regarding claim 14: In claim 14, the phrase “that can be added to other food products” is a statement of future intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II. In the present case, a future use of adding the claimed product to another food does not patentably distinguish the claimed invention from the prior art. Edwards discloses the product has a size of 5-1000 microns (p. 6, ln. 7-8). As such, Edwards is encompassed within the recited powder.
Regarding claim 15: Edwards discloses the product has a size of 5-1000 microns (p. 6, ln. 7-8). As such, Edwards is encompassed within the recited granule.
Regarding claim 16: Edwards discloses pressure heating step with a pressure in the range of 100-400 psi (p. 18, ln. 29-30). Overlapping ranges establish prima facie obviousness. MPEP 2144.05. 
Regarding claim 17: The discussions of Weekly Times Now, Edwards, and Lundberg apply to claim 17 for the reasons discussed above. Weekly Times Now discloses a method of making a food product (cakes and bread, p. 1, para 10) to treat the effects of diabetic conditions (p. 1, para 5; p. 2, 2nd and 3rd para). Weekly Times Now discloses the fiber can be incorporated into bread and cakes (p. 1, para 10). Weekly Times Now discloses the fiber has enormous health benefits for people with diabetes (p. 1, para 5) and for suffers of diabetes (p. 2, 3rd para). 
As discussed above, the phrase “inability to regulate blood glucose levels” (claim 13, ln. 1-2; claim 17, ln. 1-2), is a statement of “diabetes” with different words. As evidenced by Madri, US 2009/0305259 A1, the term "diabetes" is a metabolic disorder wherein the individual is unable to use endogenous insulin to regulate blood glucose levels effectively (para 0077). Therefore, the phrase is interpreted as a statement of “diabetes” with different words.
Weekly Times Now discloses “enormous health benefits for people afflicted with Type 2 diabetes” (5th para) and discusses “health benefits for sufferers of diabetes” (2nd page, 3rd para). One skilled in the art would reasonably expect that “people afflicted with Type 2 diabetes” and “sufferers of diabetes” are within the scope of individuals who have an inability to regulate blood glucose. 
With respect to the water retention properties (claim 17, ln. 7-9): Weekly Times Now discloses the fiber has enhanced water retention properties (p. 1, para 12). Edwards discloses enhanced water retention properties (control the water retention properties of the fibre product, p. 2, ln. 27-28). 
With respect to “feeding to said individual a food product incorporating dietary fibre material”: Based upon the teaching of Weekly Times Now, it would have been obvious to one having ordinary skill in the art at the time of invention to feed the food product (cakes and bread) to a person that has diabetes as a matter of common sense. It would have been obvious to one having ordinary skill in the art at the time of invention to feed the food product (cakes and bread) to a person that has diabetes because it has enormous health benefits for people with diabetes (p. 1, para 5).
Process of preparing sugar cane fibre (claim 17, ln. 4-12)
The discussion of claim 13’s Process of preparing sugar cane fibre and reasoning to combine Edwards applies here as discussed in the rejection of claim 13 above.
Pressure heating step (claim 17, ln. 4-5)
The discussion of claim 13’s Pressure heating step applies here as discussed in the rejection of claim 13 above.
Whole sugar cane reduction step (claim 17, ln. 5)
The discussion of claim 13’s Whole sugar cane reduction step applies here as discussed in the rejection of claim 13 above.
Aqueous extraction step with pH between 6.5 and 7.5 (claim 17, ln. 5-7) and Aqueous extraction step temperature (claim 17, ln. 9-10)
The discussions of claim 13’s Aqueous extraction step with pH between 6.5 and 7.5 and Aqueous extraction step temperature apply here as discussed in the rejection of claim 13 above.
Rapid, low-heat drying process (claim 17, ln. 7-9)
The discussion of claim 13’s Rapid, low-heat drying process applies here as discussed in the rejection of claim 13 above.
Claim 18: 
For the purposes of this rejection, the phrase “whole sugar” is interpreted as whole sugar cane. This interpretation is consistent with the information disclosed in the present specification (see e.g., specification, p. 3, ln. 22-29). 
The discussions of Weekly Times Now, Edwards, and Lundberg apply to claim 18 for the reasons discussed above. Weekly Times Now discloses a method of making a food product (cakes and bread, p. 1, para 10). Weekly Times Now discloses the fiber can be incorporated into bread and cakes (p. 1, para 10). Weekly Times Now discloses the fiber has enormous health benefits for people with diabetes (p. 1, para 5) and for suffers of diabetes (p. 2, 3rd para). 
Process of preparing dietary fibre material (claim 18, ln. 3-9)
The discussion of claim 13’s Process of preparing sugar cane fibre and reasoning to combine Edwards applies here as discussed in the rejection of claim 13 above.
Pressure heating step (claim 18, ln. 3-4)
The discussion of claim 13’s Pressure heating step applies here as discussed in the rejection of claim 13 above.
Whole sugar cane reduction step (claim 18, ln. 4)
The discussion of claim 13’s Whole sugar cane reduction step applies here as discussed in the rejection of claim 13 above.
Aqueous extraction step with pH between 6.5 and 7.5 (claim 18, ln. 5-6) and Aqueous extraction step temperature (claim 18, ln. 8-9)
The discussions of claim 13’s Aqueous extraction step with pH between 6.5 and 7.5 and Aqueous extraction step temperature apply here as discussed in the rejection of claim 13 above.
Rapid, low-heat drying process (claim 18, ln. 6-8)
The discussion of claim 13’s Rapid, low-heat drying process applies here as discussed in the rejection of claim 11 above.
With respect to the water retention properties (claim 18, ln., 6-8): Weekly Times Now discloses the fiber has enhanced water retention properties (p. 1, para 12). Edwards discloses enhanced water retention properties (control the water retention properties of the fibre product, p. 2, ln. 27-28). 
The phrase “of reducing the glycemic index (GI) of a food” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the steps of the method are concerned. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02. In the present case, the prior art suggests fiber made by the claimed steps may be added to food. As such, the reason for adding the fiber to food (i.e., of reducing the glycemic index (GI) of a food) does not patentably distinguish the claimed invention from the prior art.
Per MPEP 2112.02, the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In the present case, the “use” is directed to a property of the fiber composition (i.e., ability to reduce GI of the food). As such, the phrase does not patentably distinguish the claimed invention from the prior art.
Note also the discussion of In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) in MPEP 2112.02. In Tomlinson, the claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation (emphasis added). The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. The court stated that "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)). 
In the present case, the “use”, i.e. reducing the GI of a food, is directed to the property of the fiber composition. As such, the “use” is tantamount only to finding a property in the old composition.

Claims 13-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Honda et al., US 2007/0128310 A1; in view of Edwards, WO 2011/035381 A1; optionally in view of Lundberg, US 2008/0193590 A1; as evidenced by Madri, US 2009/0305259 A1. 
Regarding claim 13: Honda discloses a method for treating the effects of diabetes (para 0001). Honda discloses feeding an individual (feeding a pet with the pet food, para 0033). Honda discloses the food comprises bagasse (para 0061).
With respect to the phrase “inability to regulate blood glucose levels” (claim 13, ln. 1): As evidenced by Madri, US 2009/0305259 A1, the term "diabetes" is a metabolic disorder wherein the individual is unable to use endogenous insulin to regulate blood glucose levels effectively (para 0077). Therefore, the phrase is interpreted as a statement of “diabetes” with different words.
Honda does not disclose a method for making the bagasse.
Edwards is drawn to a process of making a fibre product from sugar cane (abstract). Edwards discloses sugar cane bagasse (p. 15, ln. 3, Product: Sugar Cane Bagasse). Edwards discloses whole sugar cane (harvesting the sugarcane, p. 3, ln. 1; p. 3, ln. 13-19). Edwards discloses a sugar cane size reduction step (p. 3, ln. 2). Edwards discloses extracting dietary fiber material form sugar cane (p. 3, ln. 1-4). Edwards discloses subjecting a sugar cane material to a wet/aqueous (water, p. 10, ln. 25) diffusion process to separate sugars from a residual fiber material (extraction step, p. 3, ln. 3-4). Edwards discloses drying the fiber (p. 3, ln. 8). Edwards discloses the fiber can be in food products (p. 3, ln. 33). Edwards discloses the method according to the invention enables the fibrous material from sugar cane to be value added into a powder containing some soluble and insoluble fibre material and where the powder is essentially "neutral" and therefore is suitable for an enormous range of uses (p. 16, ln. 12-15). 
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute the undisclosed process for making the fiber, as taught in Honda, with the Edward’s process to obtain a process of making dietary fiber from sugarcane comprising steps of subjecting a sugar cane material to a wet diffusion process to separate sugars from a residual fiber material and subjecting the fiber to a rapid, low heat drying process. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of obtaining a dietary fiber/sugar cane bagasse. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. Furthermore, one having ordinary skill in the art at the time of invention would have been motivated to use the Edwards process because it enables the fibrous material from sugar cane to be value added into a powder containing some soluble and insoluble fibre material and where the powder is essentially "neutral" (p. 16, ln. 12-15).
Aqueous extraction step pH between 6.5 and 7.5 (claim 13, ln. 6-7) and Aqueous extraction step temperature (claim 13, ln. 10-11)
Edwards discloses the extraction liquid can be water (p. 4, ln. 21-22). Water has a pH of 7. Edwards discloses extraction temperature between 40-70°C (p. 18, ln. 3-8). 
Furthermore, Edwards discloses the extraction step is conducted under controlled pH conditions which improve the extraction of sugar (p. 5, ln. 3-4). Edwards discloses pH level of the extract may be varied to give differing physical properties of the finished product (p. 13, ln. 13-14). Edwards discloses acidic pH of 3.1 (p. 15, Extraction Solvent pH) and basic pH between about 9.5-9.7 (p. 14, Extraction Solvent pH). As such, Edwards discloses it is within the level of skill in the art at the time of invention to alter the pH from 3.1 to about 7 to about 9.7. Based on the teaching of the prior art the pH of the extraction liquid is deemed to be a result effective variable with regard to the physical properties of the finished product. It would have been obvious to one having ordinary skill in the art at the time of invention to change the pH to obtain the desired physical properties of the finished product because it has been held that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Rapid, low-heat drying process (claim 13, ln. 8-9)
With respect to the “rapid, low-heat drying process so as to enhance the water retention properties of the food product”: The limitation (rapid, low-heat drying) and the properties flowing therefrom (so as to enhance the water retention properties of the food product) is obvious in several different ways. 
First, Edwards is encompassed within the breadth of the claim language. The present claims and specification lack information with respect to the actual amount of time that is “rapid” or the actual temperature that is “low heat”. As such, Edwards’s disclosure of subjecting the residual fiber material to a drying process (p. 3, ln. 8) and drying heated air (p. 5, ln. 30; p. 8, ln. 31-33) is encompassed within the breadth of the claimed and disclosed “rapid” and “low-heat”.  
Second, it has been held that differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the present case, there is no evidence of criticality to distinguish the claimed time and temperature from the prior art. One having ordinary skill in the art at the time of invention would expect that the Edwards process produces a product having the claimed “functionality” for the following reasons. Both the specification and Edwards disclose the product has water retention properties (specification: p. 3, ln. 28-29; Edwards: p. 3, ln. 27). Both the specification and Edwards disclose the product has soluble and insoluble fibers (specification: p. 7, ln. 9-10; Edwards, p. 9, ln. 17-18). As such, whatever the undisclosed and unclaimed time and temperature that is present in the present invention is obvious based on the disclosure of Edwards. 
Third, Examiner notes that the present specification discloses “the method of preparation of the fibre material from sugar cane is broadly similar to that described in WIPO patent document no. WO2011/035381 by KFSU” (specification, p. 6, ln. 1-3). As such, the prior art disclosure of Edwards, WO 2011/035381 A1 renders the claimed invention obvious via its status as prior art and the admission that the present invention is “similar” to that disclosure.  In other words, one having ordinary skill in the art would expect that the Edwards process would result in the claimed properties because the claimed fibre is made via a similar process.  
With respect to the water retention properties: Weekly Times Now discloses the fiber has enhanced water retention properties (p. 1, para 12). Edwards discloses enhanced water retention properties (control the water retention properties of the fibre product, p. 2, ln. 27-28). 
If Edwards fails to suggest the claimed “rapid, low heat drying”, then Edwards in combination with Lundberg renders the limitation obvious. 
Edwards discloses the drying step may be conducted using any convenient drying apparatus and it is preferred that the material moisture content is reduced to at least 20%, preferably less than 10% and most preferably about 4% (p. 5, ln. 26-29). Edwards discloses the drying apparatus may comprise a flash dryer (p. 5, ln. 30). 
Like the present specification, Edwards does not disclose an actual drying temperature. 
Lundberg is drawn to a process of making cellulose material (abstract). Lundberg discloses the product exhibits water retention properties (water holding capacity, para 0016). Lundberg discloses the product protects or promotes health (para 0017). Lundberg discloses drying by many different commercial methods (para 0065). Lundberg discloses drying of fiber material at room temperature or higher air temperatures (para 0067). Lundberg discloses the drying maintains the fiber material's functionalities (para 0067). Lundberg discloses nearly any drying temperature in the fluid bed or flash dryer can be used (para 0068). Lundberg discloses using temperatures of 400 F (para 0068). Lundberg discloses controlling dwell time in the dryer (para 0086). Lundberg discloses drying to a moisture content of less than 20, less than 10, less than 8, less than 5 or less than 3 (para 0086). 
It is the examiner’s position that any apparatus identified as a dryer and operated to dry a product is encompassed within the breadth of rapid as compared to drying something without a dryer or the addition heat/air.
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute the undisclosed drying temperature, as taught in Edwards, with a drying temperature of room temperature to higher temperatures such as 400°F, as taught in Lundberg, to obtain a process of making dietary fiber from sugarcane comprising steps of subjecting the fiber to a rapid, low heat drying process. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. Furthermore, one having ordinary skill in the art at the time of invention would have been motivated to use Lundberg’s drying because it retains the fiber material's functionalities (para 0067).
While the prior art does not expressly disclose the properties of low-heat drying (so as to enhance the water retention properties of the food product), one having ordinary skill in the art at the time of invention would expect the properties to be present because Lundberg discloses the claimed “rapid, low-heat drying”. 
Regarding claim 14: In claim 14, the phrase “that can be added to other food products” is a statement of future intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II. In the present case, a future use of adding the claimed product to another food does not patentably distinguish the claimed invention from the prior art. Edwards discloses the product has a size of 5-1000 microns (p. 6, ln. 7-8). As such, Edwards is encompassed within the recited powder.
Regarding claim 15: Edwards discloses the product has a size of 5-1000 microns (p. 6, ln. 7-8). As such, Edwards is encompassed within the recited granule.
Regarding claim 16: Edwards discloses pressure heating step with a pressure in the range of 100-400 psi (p. 18, ln. 29-30). Overlapping ranges establish prima facie obviousness. MPEP 2144.05. 
Regarding claim 17: The discussions of Honda, Edwards, and Lundberg apply to claim 17 for the reasons discussed above. Honda discloses a method for treating the effects of diabetes (para 0001). Honda discloses feeding an individual (feeding a pet with the pet food, para 0033). Honda discloses the food comprises bagasse (para 0061).
As discussed above, the phrase “inability to regulate blood glucose levels” (claim 13 and claim 17), is a statement of “diabetes” with different words. As evidenced by Madri, US 2009/0305259 A1, the term "diabetes" is a metabolic disorder wherein the individual is unable to use endogenous insulin to regulate blood glucose levels effectively (para 0077). Therefore, the phrase is interpreted as a statement of “diabetes” with different words. 
Honda discloses treating or improving diabetes and diabetic complications (para 0001; 0023). One skilled in the art would reasonably expect that “treating or improving diabetes and diabetic complications” are within the scope of individuals who have determined whether they have an inability to regulate blood glucose.
Process of preparing sugar cane fibre (claim 17)
The discussion of claim 13’s Process of preparing sugar cane fibre and reasoning to combine Edwards applies here as discussed in the rejection of claim 13 above.
Pressure heating step (claim 17)
The discussion of claim 13’s Pressure heating step applies here as discussed in the rejection of claim 13 above.
Whole sugar cane reduction step (claim 17)
The discussion of claim 13’s Whole sugar cane reduction step applies here as discussed in the rejection of claim 13 above.
Aqueous extraction step with pH between 6.5 and 7.5 (claim 17) and Aqueous extraction step temperature (claim 17)
The discussions of claim 13’s Aqueous extraction step with pH between 6.5 and 7.5 and Aqueous extraction step temperature apply here as discussed in the rejection of claim 13 above.
Rapid, low-heat drying process (claim 17)
The discussion of claim 13’s Rapid, low-heat drying process applies here as discussed in the rejection of claim 13 above.
Claim 18: 
For the purposes of this rejection, the phrase “whole sugar” is interpreted as whole sugar cane. This interpretation is consistent with the information disclosed in the present specification (see e.g., specification, p. 3, ln. 22-29). 
The discussions of Honda, Edwards, and Lundberg apply to claim 18 for the reasons discussed above. Honda discloses a method for treating the effects of diabetes (para 0001). Honda discloses feeding an individual (feeding a pet with the pet food, para 0033). Honda discloses the food comprises raw materials that are added to the food (blended, para 0061). Honda discloses bagasse as a raw material (para 0061).
Process of preparing sugar cane fibre (claim 18)
The discussion of claim 13’s Process of preparing sugar cane fibre and reasoning to combine Edwards applies here as discussed in the rejection of claim 13 above.
Pressure heating step (claim 18)
The discussion of claim 13’s Pressure heating step applies here as discussed in the rejection of claim 13 above.
Whole sugar cane reduction step (claim 18)
The discussion of claim 13’s Whole sugar cane reduction step applies here as discussed in the rejection of claim 13 above.
 Aqueous extraction step with pH between 6.5 and 7.5 and Aqueous extraction step temperature (claim 18)
The discussions of claim 13’s Aqueous extraction step with pH between 6.5 and 7.5 and Aqueous extraction step temperature apply here as discussed in the rejection of claim 13 above.
Rapid, low-heat drying process (claim 18)
The discussion of claim 13’s Rapid, low-heat drying process applies here as discussed in the rejection of claim 13 above.
The phrase “of reducing the glycemic index (GI) of a food” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the steps of the method are concerned. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02. In the present case, the prior art suggests fiber made by the claimed steps may be added to food. As such, the reason for adding the fiber to food (i.e., of reducing the glycemic index (GI) of a food) does not patentably distinguish the claimed invention from the prior art.
Per MPEP 2112.02, the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In the present case, the “use” is directed to a property of the fiber composition (i.e., ability to reduce GI of the food). As such, the phrase does not patentably distinguish the claimed invention from the prior art.
Note also the discussion of In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) in MPEP 2112.02. In Tomlinson, the claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation (emphasis added). The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. The court stated that "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)). 
In the present case, the “use”, i.e. reducing the GI of a food, is directed to the property of the fiber composition. As such, the “use” is tantamount only to finding a property in the old composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619